UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
HECTOR VARGAS, a/k/a Rudolpho                  No. 01-4925
Pineda-Rodriquez, a/k/a Jesus
Calderon, a/k/a Jesus, a/k/a Hector
Calderon-Vargas,
                Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                W. Earl Britt, Senior District Judge.
                             (CR-01-96)

                      Submitted: June 6, 2002

                      Decided: July 15, 2002

  Before WILKINS, NIEMEYER, and LUTTIG, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

R. Clarke Speaks, Wilmington, North Carolina, for Appellant. Frank
D. Whitney, United States Attorney, Anne M. Hayes, Assistant
United States Attorney, J. Frank Bradsher, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.
2                       UNITED STATES v. VARGAS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                OPINION

PER CURIAM:

   Hector Vargas appeals his conviction and sentence for conspiracy
to distribute and possess with the intent to distribute cocaine and mar-
ijuana in violation of 21 U.S.C.A. § 841(b)(1)(B) (West 1999) and 21
U.S.C. § 846 (1994). Finding no reversible error, we affirm.

   Vargas raises only one issue on appeal, contending that the district
court abused its discretion by refusing to accept his guilty plea. Under
Rule 11(f) of the Federal Rules of Criminal Procedure, "the court
should not enter a judgment upon [a guilty] plea without making such
inquiry as shall satisfy it that there is a factual basis for the plea." Fur-
thermore, there is "no absolute right to have a guilty plea accepted,"
and a district court may "reject a plea in [the] exercise of sound judi-
cial discretion." Santobello v. New York, 404 U.S. 257, 262 (1971).
We have reviewed the parties’ briefs and record on appeal and are sat-
isfied that the district court did not abuse its discretion in rejecting
Vargas’s guilty plea.

  Accordingly, we affirm Vargas’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                               AFFIRMED